Citation Nr: 9919853	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for bronchial asthma.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for bronchial asthma.

The claims file indicates that the veteran was originally 
denied entitlement to service connection for bronchial asthma 
in a March 1994 RO rating decision.  He was notified of that 
decision in a March 1994 letter from the RO.  The veteran did 
not file an appeal of the RO's decision within a year of 
notification.  Thus, the decision became final.  38 C.F.R. 
§ 20.302  (1998).  The current issue on appeal is whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.

After review of the record, the Board finds several 
evidentiary and due process deficiencies which must be 
addressed prior to appellate review of this case.

First, the Board notes that the veteran's service medical 
records appear incomplete.  Specifically, it finds no 
induction medical examination report in the claims file.  In 
addition, although the veteran's DD-214 indicates that he was 
medically discharged, no records pertaining to any Medical 
Board proceedings are in the claims file.  The record shows 
that the RO attempted to obtain the veteran's service medical 
records from the Naval Reserve Personnel Center in New 
Orleans, Louisiana, which was appropriate given that the 
request came less than 6 months after the veteran was 
discharged from Naval active duty.  However, the Board finds 
that no request for records has ever been made to the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Given that the NPRC is the final repository for 
such records, the Board finds that an attempt should be made 
to locate any additional service medical records pertaining 
to the veteran at the NPRC.

Second, the Board finds that the case law pertaining to new 
and material evidence has recently changed.  Under applicable 
statutory law, "[n]ew and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1998).  The regulations 
pertaining to new and material evidence have been interpreted 
in the case law as requiring a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145  (1991).  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided prior to the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be revisited by the RO 
prior to appellate review.

Finally, the Board notes that the veteran's accredited 
representative has argued that the RO committed clear and 
unmistakable error (CUE) in its original March 1994 decision.  
Specifically, it argues that the RO did not consider the 
possibility of entitlement to service connection based on 
aggravation.  In this regard, the representative reminds the 
RO of the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
decision in Crowe v. Brown, 7 Vet. App. 238, 245  (1994).  In 
that case, the Court stated that "[t]he regulation provides 
expressly that the term 'noted' denotes '[o]nly such 
conditions as are recorded in examination reports,' 38 C.F.R. 
§ 3.304(b), and that '[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,' 38 C.F.R. § 
3.304(b)(1)."  It also stated that that burden of overcoming 
the presumption of soundness is a formidable one, Crowe, 7 
Vet. App. at 245 (citing Kinnaman v. Principi, 4 Vet. App. 
20, 27  (1993)), only overcome by "independent medical 
evidence of record."  Id. at 246. 

Overall, the Board finds that the RO has not considered the 
veteran's CUE claim, and that the current issue of whether 
there is new and material evidence to reopen the veteran's 
claim is inextricably intertwined with that issue.  See EF v. 
Derwinski, 1 Vet. App. 324  (1991); Harris v. Derwinski, 1 
Vet. App. 180  (1991); Meyers v. Derwinski, 1 Vet. App. 127  
(1991).  In deciding whether a claim raised during the course 
of an appeal is inextricably intertwined with an issue that 
has been developed, the Court looks to what affect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there had been CUE in the 
1994 decision denying service connection for bronchial 
asthma, would render moot the issue of whether new and 
material evidence had been submitted to reopen that claim.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to secure any 
and all additional service medical 
records, with special reference to the 
veteran's induction medical examination 
report and Medical Board proceedings 
records.  The National Personnel Records 
Center (NPRC) should be contacted in this 
regard.  Copies of all additional records 
obtained should be made part of the 
claims folder.

2.  Thereafter, the RO should adjudicate 
the issue of whether there was CUE in its 
March 1994 rating decision denying 
entitlement to service-connection for 
bronchial asthma.  Service connection on 
a direct basis and based on aggravation 
should be considered, as well as the 
Court's decision in Crowe, supra (1994).

3.  If action taken as to the CUE issue 
is adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a statement of the case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran files a timely 
substantive appeal, the RO should certify 
the issue for appellate consideration. 

4.  The RO should then re-adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for bronchial asthma.  It is 
important that this analysis be conducted 
pursuant to 38 C.F.R. § 3.156(a)  (1998), 
and in light of the United States Court 
of Appeals for the Federal Circuit's 
decision in Hodge, supra.  If, and only 
if, it is determined that the claim 
should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.

5.  If the benefit requested on appeal 
still remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case as to 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service-connection for 
bronchial asthma.  The RO should ensure 
that any supplemental statement of the 
case furnished to the veteran contains 
all relevant statutory and regulatory 
provisions that were not set forth in the 
statement of the case or previous 
supplemental statements of the case, as 
well as a detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran need take no action until he is 
notified; however, he is free to submit additional evidence 
in support of his claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141  (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



